 Case 3:18-cr-00205-CRS Document 82 Filed 05/13/21 Page 1 of 14 PageID #: 281




                              UNITED STATES DISTRICT
                        COURT WESTERN DISTRICT OF KENTUCKY
                                  AT LOUISVILLE


UNITED STATES OF AMERICA                                                                 PLAINTIFF


v.                                                   CRIMINAL ACTION NO. 3:18-CR-205-CRS


ADRIAN PERKINS                                                                        DEFENDANT


                          MEMORANDUM OPINION AND ORDER


       This matter is before the Court for consideration of a motion of the defendant, Adrian

Perkins, pro se, seeking a reduction of his term of imprisonment due to poor health which has

placed him in fear of serious illness or death from the COVID-19 virus (DN 76). The Court denied

Perkins’ earlier motion for compassionate release on June 19, 2020 for failure to exhaust his

administrative remedies. (DN 61). On June 12, 2020, he filed a request for compassionate release

with Warden Francisco J. Quintana at the Federal Medical Center (“FMC”) Lexington. The

Warden denied his request on July 29, 2020 noting that Perkins did not meet the medical

requirements of Program Statement 5050.50 for compassionate release. (DN 76-1). The Warden

instructed Perkins that he had a right to appeal the decision within twenty days of receipt of the

denial. Perkins does not indicate that he appealed the decision. Instead, he filed the present motion

for compassionate release five months after the warden’s denial of his request. (DN 76). The

United States has responded and objected to the motion on grounds of failure to exhaust

administrative remedies and also on the merits (DN 79).
    Case 3:18-cr-00205-CRS Document 82 Filed 05/13/21 Page 2 of 14 PageID #: 282




            The World Health Organization declared the novel coronavirus known as COVID-19 a

    pandemic on March 11, 2020.1 The President of the United States declared a national emergency

    on March 13, 2020 and the Governor of the Commonwealth of Kentucky declared a state of

    emergency even earlier, after the first confirmed case of COVID-19 on March 6, 2020.2 As of the

    date of this writing, there are 142,238,073 confirmed cases worldwide and 3,032,124 deaths; in the

    United States, there are 31,350,025 confirmed cases and 561,921 deaths.3 Further elaboration

    concerning the seriousness of the COVID-19 pandemic is unnecessary. The health risks associated

    with COVID-19, especially for those individuals confined to nursing homes or incarcerated in our

    jails and prisons where outbreaks can yield catastrophic result is apparent.                             However, the

    developments in the fight against the coronavirus are rapidly evolving worldwide and we must

    address each inmate’s situation individually in the context currently presented when considering

    requests for compassionate release.             Suffice it to say that the Court addresses motions for

    compassionate release, and Perkins’ motion in particular here, with the gravity of the situation in

    mind.

            Perkins is serving a 57-month prison sentence after pleading guilty in 2019 to conspiracy

    to distribute over 50 grams of heroin and possession with intent to distribute 391 grams of

    methamphetamine. This was not his first narcotics conviction. Perkins is incarcerated at the

    Federal Medical Center (“FMC”) Lexington and is receiving medical care there.



1
  See Tedros Adhanom Ghebreyesus, Director-General, World Health Organization, Opening Remarks at the Media Briefing on
COVID-19 (March 11, 2020) (transcript available at https://www.who.int/dg/speeches/detail/who- director-general-s-
openingremarks-at- the-media-briefing-on-covid-19--11-march-2020).
2 See President Donald J. Trump’s Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus Disease

(COVID-19) Outbreak (March 13, 2020), available at https://www.whitehouse.gov/presidential-actions/proclamation-declaring-
national-emergency-concerning-novel- coronavirus-disease-covid-19-outbreak/; Governor Andy Beshear confirms first case of
COVID-19 in the Commonwealth and declares a state of emergency (March 6, 2020), available at
https://chfs.ky.gov/pages/search.aspx?affiliateId=CHFS&terms=declaration of state of emergency.
3 See Coronavirus Disease (COVID-19) Situation Dashboard, World Health Organization, https://covid19.who.int/ (last visited April

21, 2021).


                                                               2
Case 3:18-cr-00205-CRS Document 82 Filed 05/13/21 Page 3 of 14 PageID #: 283




       18 U.S.C. § 3582(c)(1)(A) permits a court to modify a term of imprisonment and grant what

is known as “compassionate release” for extraordinary and compelling reasons. Prior to December

2018, motions for compassionate release could only be made by the Director of Prisons. However,

the First Step Act, PL 115- 391, 132 Stat 5194 (Dec. 21, 2018), amended 18 U.S.C. § 3582(c)(1)(A)

to allow defendants to bring such motions on their own behalf “after the defendant has fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on

the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of

the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

       Perkins has provided a copy of a Response to Inmate Correspondence from Warden

Quintana dated July 29, 2020 responding to Perkins’ June 12, 2020 request for compassionate

release (DN 76-1). Perkins contends that since more than thirty days elapsed between his request

to the warden and the warden’s response, he should be deemed to have exhausted his administrative

remedies in accordance with what has come to be referred to as the “lapse of 30 days” provision

contained in the statute. United States v. Alam, No. 20-1298, 2020 WL 2845694, *2 (June 2,

2020)(“For a prisoner to take his [compassionate release] claim to court, “he must ‘fully exhaust[

] all administrative rights to appeal’ with the prison or wait 30 days after his first request to the

prison.”).

       Perkins suggests that he has exhausted his administrative remedies despite the fact that after

the lapse of thirty days he did not file his motion with the Court. Instead, he did nothing and

received a response from Warden Quintana seventeen days thereafter, affording him the avenue to

exhaust his available appeal rights, a path he did not pursue. The Court does not have a copy of

Perkins’ request, but it appears to have been forty-seven days from request to decision, according

to the dates included in the warden’s response.



                                                  3
Case 3:18-cr-00205-CRS Document 82 Filed 05/13/21 Page 4 of 14 PageID #: 284




       The problematic circumstances here are that, on the one hand, Perkins received a response

and did not appeal, despite that avenue being fully available to him. Thus, he never “fully

exhausted his administrative rights” as required by 18 U.S.C. § 3582(c)(1)(A), a prerequisite before

a defendant may seek compassionate relief from the Court. On the other hand, Perkins did not

receive a response to his request to the warden within thirty days, and § 3582(c)(1)(A) provides

that “after the lapse of thirty (30) days since the warden’s receipt of a request to move on

defendant’s behalf for a sentence reduction,” the defendant may file his motion for compassionate

release directly with the Court, thus relieving a defendant of further delay. As Warden Quintana

delivered a response to Perkins sixteen days late, Perkins seeks to capitalize on this delay to bypass

the appeal process. But Perkins has one foot in each camp in this instance. He chose not to appeal

and asserts the “lapse of 30 days” provision, yet he did not file his motion with this Court for

another five months after receipt of Warden Quintana’s denial. For the reasons articulated below,

the Court finds that Perkins has failed to “fully exhaust all administrative rights,” and that the

“lapse of 30 days” provision is unavailable to him to avoid this exhaustion requirement.

       After considering various opinions addressing the exhaustion provisions of the First Step

Act, the Court concludes that the thirty-day exception to the exhaustion requirement was not

designed to provide a “gotcha” mechanism when a response is actually received after the thirty day

period and the defendant has an available avenue to fully exhaust his rights. Rather, the “lapse of

30 days” provision was designed to address cases in which no prompt response is forthcoming

from the BOP and a defendant is left in limbo awaiting agency action. The statute tries to strike a

reasonable balance between affording the BOP time to address the request, initially and on appeal,

before there is review by the courts and ensuring there is no undue delay in the agency process. A




                                                  4
Case 3:18-cr-00205-CRS Document 82 Filed 05/13/21 Page 5 of 14 PageID #: 285




defendant is thus deemed to have exhausted and may file his motion with the Court without waiting

further for a BOP response after a lapse of thirty days from the date of his request to the warden.

       The “lapse of 30 days” language has been variously interpreted as a “lapse of time”

provision or a “futility” provision.

       Under the “lapse of time” interpretation, once thirty days passes from the warden’s receipt

of a defendant’s request for compassionate release, the defendant may petition the federal court for

relief whether or not the warden has responded within the thirty-day period. The “lapse of time”

is viewed simply as a waiting period before judicial relief may be sought.

       This interpretation would completely emasculate the requirement of full exhaustion of all

administrative rights. Higher level review by the BOP by way of administrative appeal would be

rendered entirely optional. “Preventing prisoners from charging straight to federal court serves

important purposes.” United States v. Alam, 960 F.3d 831, 835 (6th Cir. 2020). The BOP is

uniquely positioned to assess prisoners’ mental and physical health and potential risk to the public

if released, and whether extraordinary and compelling reasons exist for compassionate release. See

United States v. Haas, Civ. No. 6:17-cr-00037-GFVT-HAI-1, 2020 WL 4593206 (E.D.Ky. Aug.

7, 2020)’ citing United States v. Zuckerman, No. 16 CR 194 (AT), 2020 WL 1659880, at *3

(S.D.N.Y. Apr. 3, 2020); Alam, 960 F.3d at 834.

       Indeed, in enacting the First Step Act, Congress sought to enhance the effectiveness of the

BOP’s compassionate release review scheme, not replace it. See United States v. Smith, No. 4:95-

CR-00019-LPR-4, 2020 WL 2487277 (E.D.Ark. May 14, 2020); United States v. Ng Lap Seng,

459 F.Supp.3d 527, 536 (S.D.N.Y. Mar. 15, 2021)(“If Congress desired to so fundamentally

change the compassionate release process by circumventing the BOP’s full administrative review,

Congress could have used clearer language, as it did elsewhere in the First Step Act.”).



                                                  5
Case 3:18-cr-00205-CRS Document 82 Filed 05/13/21 Page 6 of 14 PageID #: 286




        Reading the “lapse of 30 days” language as a “futility” provision satisfies the apparent dual

objectives of Congress to respect the BOP’s process while ensuring expeditious and expanded

access to the Courts for defendants.

        In Haas, supra,, the district court explained that § 3582(c)(1)(A) requires the defendant to

“fully exhaust all administrative rights” and where the BOP responds to the defendant’s request

within thirty days, the defendant is required to see the appeals process through and the “lapse of

30 days” provision has no bearing on the case. Haas, supra., at *5. The court noted, however, that

the Sixth Circuit has yet to specifically address whether a defendant must fully exhaust his appeals

when he receives a response from the BOP within the thirty-day window. Id. Concluding that a

reading of the “lapse of 30 days” language as a “futility” provision led to a logical result, the district

court in Haas found that full exhaustion of the administrative process was required and held that

Haas had failed to exhaust his administrative remedies.

        This Court must address an additional wrinkle in Perkins’ case – Perkins received a

response which was late and arguably relieved him of any further action in the administrative

realm, but Perkins did not seek relief in this court for five months thereafter. We are left in a

quandary over whether, in this scenario, the “lapse of 30 days” provision excuses Perkins’ failure

to appeal the warden’s denial of his request.

        Under a “futility” theory, it would not seem to matter whether the denial was received by

Perkins before or after the lapse of thirty days where he receives the response before he has filed

for relief in federal court. Where he has been afforded an avenue for appeal, he is required to

pursue it before seeking relief in federal court and the “lapse of 30 days” provision is

inconsequential. Under a “passage of time” interpretation, however, the receipt of the tardy

response would not compel Perkins to appeal, though the process is made available to him. The



                                                    6
Case 3:18-cr-00205-CRS Document 82 Filed 05/13/21 Page 7 of 14 PageID #: 287




Court finds this outcome to be inconsistent with Congressional intent, especially in this instance

where time clearly was not of the essence for Perkins. Perkins did not file his motion for

compassionate relief when thirty days had elapsed or any time even remotely close to that date.

Perkins did nothing and received a response forty-five days from the receipt of his request, he chose

not to appeal during the twenty-day window afforded him, and he filed the present motion for

compassionate release five months later. We do not read the statute to render appeals optional, as

such reading would render the exhaustion language superfluous. This Court would therefore

follow the “futility” interpretation of the statutory 30-day language and find that Perkins failed to

exhaust administrative remedies.

      In any event, this is Perkins’ second motion and this time he did attempt to exhaust. While

we disagree with Perkins’ rationale that he can claim to have fully exhausted because his response

from the warden did not arrive in thirty days, there is apparently room for a difference of opinion

on this point. In United States v. Bolze, No. 3:09-CR-093-TAV-CCS-1, 2020 WL 6151561

(E.D.Tenn. Oct. 20, 2020), the district court noted that “reasonable minds may disagree as to

whether a motion automatically ripens after the passage of thirty (30) days from a defendant’s

request to the warden.” Id. at *4. The court stated that “although the Sixth Circuit has yet to

encounter the issue presented here, it implied it would read § 3582(c)(1)(A) to allow a defendant

to file a motion after thirty (30) days had passed from the filing of a request with the warden,

regardless of whether the warden had responded and regardless of the appeal status of a denial by

the warden,” quoting Alam, 960 F.3d at 834. Therefore, for purposes of this opinion, we will

assume that Perkins satisfied the exhaustion requirement of the First Step Act and address the

substance of his motion.




                                                  7
 Case 3:18-cr-00205-CRS Document 82 Filed 05/13/21 Page 8 of 14 PageID #: 288




        Perkins’ motion for compassionate release will be denied for the following substantive

reasons.


        Under § 3582(c)(1)(A), a court may reduce a defendant’s sentence if it finds that

“extraordinary and compelling circumstances warrant such a reduction,” and that “such a reduction

is consistent with the applicable policy statements issued by the Sentencing Commission.” 18

U.S.C. § 3582(c)(1)(A)(i). The court must also consider the “[sentencing] factors set forth in

section 3553(a) to the extent they are applicable.” § 3582(c)(1)(A).

        Congress tasked the Sentencing Commission that, “in promulgating general policy

statements regarding the sentencing modification provisions in section 3582(c)(1)(A) of Title 18,

[it] shall describe what should be considered extraordinary and compelling reasons for sentence

reduction, including the criteria to be applied and a list of specific examples.” 28 U.S.C. § 994(t).

In the Commentary to U.S.S.G. § 1B1.3, the Commission described four circumstances which

constitute extraordinary and compelling reasons for sentence reduction:


(A) Medical Condition of the Defendant.--

(i) The defendant is suffering from a terminal illness (i.e., a serious and advanced illness with
   an end of life trajectory). A specific prognosis of life expectancy (i.e., a probability of death
   within a specific time period) is not required. Examples include metastatic solid tumor
   cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease, and advanced
   dementia.

(ii) The defendant is--

(I) suffering from a serious physical or medical condition,

(II) suffering from a serious functional or cognitive impairment, or

(III)  experiencing deteriorating physical or mental health because of the aging process, that
    substantially diminishes the ability of the defendant to provide self-care within the environment
    of a correctional facility and from which he or she is not expected to recover.


                                                   8
 Case 3:18-cr-00205-CRS Document 82 Filed 05/13/21 Page 9 of 14 PageID #: 289




(B) Age of the Defendant.--The defendant (i) is at least 65 years old; (ii) is experiencing a
serious deterioration in physical or mental health because of the aging process; and (iii) has
served at least 10 years or 75 percent of his or her term of imprisonment, whichever is less.

(C) Family Circumstances.--


(i) The death or incapacitation of the caregiver of the defendant's minor child or minor children.


(ii)   The incapacitation of the defendant's spouse or registered partner when the defendant would
   be the only available caregiver for the spouse or registered partner.

(D) Other Reasons.--As determined by the Director of the Bureau of Prisons, there exists
in the defendant's case an extraordinary and compelling reason other than, or in
combination with, the reasons described in subdivisions (A) through (C).

       By its own terms, § 1B1.13 applies only “[u]pon motion of the Director of the Bureau of

Prisons.” This policy statement has not been updated to reflect that defendants may now move the

court for compassionate release. The United States Court of Appeals for the Sixth Circuit recently

found that “§ 1B1.13 is not an ‘applicable policy statement’ for defendant-filed motions for

compassionate release,” (United States v. Tomes, 990 F.3d 500 (6th Cir. 2021) citing United States

v. Elias, 984 F.3d 516, 519 (6th Cir. 2021), and thus it does not constrain the court’s analysis of

what constitutes extraordinary and compelling reasons for release. Id. We may turn to U.S.S.G. §

1B1.13, however, for “helpful guidance” in ascertaining whether extraordinary and compelling

reasons exist in a given case that may warrant a sentence reduction. We acknowledge while so

doing, however, that this Court is free to define “extraordinary and compelling reasons” on our

own initiative. See Tomes, 990 F.3d at 503; Elias, 984 F.3d at 519-520.

       In his motion, Perkins, 42 years old, described a number of health challenges. He states

that he fears that if he contracted the COVID-19 virus he would be “more vulnerable to not

survive.” (DN 76, p. 1). He alleges that “[t]he medical staff [at FMC Lexington] can not get my

blood pressure under control,” that he is “overweight and obesity is another medical issue that most

                                                  9
Case 3:18-cr-00205-CRS Document 82 Filed 05/13/21 Page 10 of 14 PageID #: 290




people that have contracted the virus and dies from it had an issue with obesity,” and that he “ha[s]

sleep apnea I have not been treated for this because of the lockdown in the prison due to the corona

virus.” (DN 76, pp. 1-2). He alleges that “COVID-19 at Lexington FMC is out of control” and “is

a hot spot for the virus.” (DN 76, pp. 2-3). He states that “I’m sorry for my action’s [sic] and my

decisions and I’m just asking for a chance. The virus is scary and I fear that I will catch it and not

survive if I do because of the conditions in this prison.” (DN 76, p. 5). This was the sole ground

for the assertion of “extraordinary and compelling” circumstances warranting relief.

       We note first that Perkins is serving his sentence at a federal medical center, a facility well-

equipped to handle common concerns such as elevated blood pressure, sleep apnea and weight

issues. Further, Perkins provided only limited medical records from four dates in March, April and

May of 2020 to support his argument, put forth in December of 2020, of heightened risk of adverse

outcome from COVID-19. These medical records, limited and outdated as they are, evidence that

his ongoing medical needs with respect to his blood pressure (“BP”) are being addressed. The

records indicate that he received blood pressure checks on March 3 (BP recorded as 139/93) and

April 16 (BP recorded as 142/94). On May 15 there is a note to increase his dosage of HCTZ due

to poorly controlled hypertension. On May 19 his BP was recorded as 132/96. Each time he was

seen and his blood pressure recorded, the notes indicate that Perkins “[d]enies chest pain, SOA or

dizziness.” There is nothing in the medical records indicating Perkins’ purported diagnoses of

sleep apnea or obesity, nor that he expressed any concerns about such conditions at these visits.

       With respect to Perkins’ concern that he faces the potential for infection with the COVID-

19 virus in the facility, we note that as of this writing, the Bureau of Prisons website

(https://www.bop.gov) reports no cases of COVID-19 either among the inmates or the staff.

Further, 584 of 968 inmates, including Perkins himself, and 306 staff members have received the


                                                 10
Case 3:18-cr-00205-CRS Document 82 Filed 05/13/21 Page 11 of 14 PageID #: 291




COVID-19 vaccine at FMC Lexington. Thus, Perkins has failed to articulate an extraordinary and

compelling reason for compassionate release under 18 U.S.C. §3582(c)(1)(A)(i) as the prevalence

of COVID-19 at FMC Lexington and risks associated with exposure to the virus is the sole basis

for his motion.

       Perkins does not contend, nor could he successfully, that his sentence should be reduced

because he is in poor health. The Sentencing Commission identified terminal illness, or a serious

physical, medical, or mental condition that substantially diminishes the ability of the defendant to

provide self-care while incarcerated, and which is terminal or an otherwise permanent condition as

evidencing an “extraordinary and compelling” reason for a sentence reduction. While not directly

applicable to a defendant’s request for compassionate release, the severity of the impairments noted

by the Commission to meet the “extraordinary and compelling” threshold suggests that something

more than manageable, garden-variety health conditions is required to clear this first hurdle.

Perkins has not alleged he suffers from a condition or combination of conditions that leave him

impaired. Indeed, the only reason he claimed he should be considered for compassionate release

is that his medical conditions would increase his potential for an adverse outcome should he

contract COVID-19.

       Additionally, even when a defendant is statutorily eligible for a sentence reduction based

on extraordinary and compelling reasons, compassionate release is only appropriate after

consideration of the factors set forth in 18 U.S.C. §3553(a) and where the defendant is not a danger

to the safety of any other person or to the community, as provided in 18 U.S.C. § 4142(g).

       The United States urges under §3553(a)(1), that the nature and circumstances of Perkins’

crime weigh against release as he poses a very real danger if released from custody. The Court

agrees with the United States for a number of reasons.


                                                11
 Case 3:18-cr-00205-CRS Document 82 Filed 05/13/21 Page 12 of 14 PageID #: 292




       First, Perkins is a repeat drug trafficking offender and was held responsible in this case for

distributing over 50 grams of heroin and 391 grams of methamphetamine. He also has a conviction

for being a felon in possession of a firearm. Thus, the nature and circumstances of the offense as

well as these aspects of the defendant’s history and characteristics militate against a sentence

reduction, as the danger posed to the community appears great.

       Perkins states that this is the first time he has been incarcerated for more than thirty days and

that he has “learned [his] lesson.” DN 76, p. 4. He states that he (1) does not have any documented

behavioral incidents while in prison, (2) he has completed multiple programs while incarcerated, (3)

he has maintained a job as a barber while at FMC Lexington, a job he held prior to his conviction

and imprisonment, (4) he plans to get into an “electrician’s union apprenticeship program” after he

is released from prison to develop another trade, and (5) he has a fiancé with whom he has a residence

and will return there after his release. DN 76, pp. 4-5. Perkins has not supported any of these

statements with documentation such as certificates of completion or records verifying his good

conduct. We note, however, that the United States has not mentioned or addressed any of the

information related by Perkins, nor has it attempted to balance the sum total of information addressed

to the §3553 factors. The only comment in the United States’ brief concerning post-sentencing

conduct is wholly conclusory: “Nor is there any reason to think Perkins has been rehabilitated during

the time he’s served this sentence.” DN 79, p. 8. This is unhelpful.

       This Court has repeatedly been advised by the United States Court of Appeals for the Sixth

Circuit that post-sentence conduct is relevant to the Court’s determination whether a reduction in

sentence should be granted. United States v. Boulding, 960 F.3d 774, 784 (6th Cir. 2020)(thorough

renewed consideration of the § 3553(a) factors is required; court correctly included post-sentencing

behavior as part of that inquiry); United States v. Williams, 972 F.3d 815 (6th Cir. 2020)(reversed and



                                                  12
 Case 3:18-cr-00205-CRS Document 82 Filed 05/13/21 Page 13 of 14 PageID #: 293




remanded because the Court failed to mention the defendant’s argument regarding his post-

conviction conduct); United States v. Jenkins, No. 20-5512 (6th Cir. Feb. 4, 2021)(Remanded for

failure of the district court to mention defendant’s post-sentence conduct in its explanation of its

decision).   While it remains wholly within the Court’s discretion whether and to what extent to

reduce a sentence, the Sixth Circuit requires district courts to give a “complete review” to a motion

for sentence reduction under the First Step Act.

       We will assume for the sake of this analysis that Perkins’ contentions concerning his good

conduct in prison, completion of various programs, and his employment as a barber at FMC

Lexington can be verified. We acknowledge such positive efforts and find it laudable that Perkins is

motivated to improve himself and his circumstances when he is released. We note, too, that good

conduct is expected and rewarded in the prison system. Perkins has only served approximately 17

months of a 57-month sentence – less than thirty percent of his sentence.

       We will accept at face value Perkins’ representation that this longer sentence of 57 months

has gotten his attention and he has “learned [his] lesson.”      In imposing sentence, the § 3553(a)

sentencing factors were thoroughly and carefully considered, including, among other things, the

serious nature of the offenses which involved large quantities of heroin and methamphetamine and

the charges to which Perkins pleaded guilty. This was not his first drug trafficking conviction and

he also has a conviction for being a felon in possession of a firearm. Considering the seriousness of

the crimes and Perkins’ history and characteristics, this Court found that a sentence of 57 months

imprisonment was sufficient but not greater than necessary to promote respect for the law, to reflect

the seriousness of the offense, to deter future criminal conduct, to protect the public, and to serve as

just punishment for the offense. The Court has revisited these factors and finds nothing to call into

question the initial determination of the appropriate sentence. The Court finds at this juncture, with



                                                   13
 Case 3:18-cr-00205-CRS Document 82 Filed 05/13/21 Page 14 of 14 PageID #: 294




the defendant having only served a fraction of the sentence, that a reduction in sentence would

undermine the carefully-balanced sentencing factors which are served by the sentence imposed. The

defendant’s good conduct in prison and wake-up call to redirect his attentions away from drugs and

toward productive lawful occupations suggests the efficacy and appropriateness of the sentence.

The Court finds no ground to justify any reduction in Perkins’ sentence.

        Motion having been made and for the reasons set forth herein and the court being otherwise

sufficiently advised, IT IS HEREBY ORDERED AND ADJUDGED that the motion of the

defendant, Adrian Perkins, for compassionate release (DN 76) is DENIED.



IT IS SO ORDERED.

                                May 13, 2021




cc:    Counsel of Record
       Adrian Perkins
       Reg. #19556-033
       Federal Medical Center Lexington
       P.O. Box 14500
       Lexington, KY 40512




                                                14
